Title: To Benjamin Franklin from John Bondfield, 3 March 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 3 March 1781
As we are making up our Accounts to tranfer to New Ballance Inclosed I take the liberty to transmit you the State of my Account with your Excellency in which is incerted the advances I have made to sundry Americans for which I have taken their receipts others for which I find I have neglected I have left out as all we advanct was to prevent them from becoming objects of Publick Charity being all prisoners or people in equal distrest States. I flatter myself you will admit my claims for which I will transmit the Vouchers by first private hand if required. We are without later advises from the American States than the 28 December. There is here a Small ship intended for Boston will sail in about ten Days— With due respect I have the honor to be Sir Your very hhb Servant
John Bondfield
 
Notation: J Bondfield. Mars 3. 1781
